USCA11 Case: 18-14496     Date Filed: 09/30/2021   Page: 1 of 44



                                                                      [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 18-14496
                            ________________________

                       D.C. Docket No. 1:16-cv-23170-FAM



ELLIOTT GELBER,
all others similarly situated,
RUBEN YERO,
SIGFREDO HERNANDEZ,
MONICA VILA,
FARA DIAZ,
JORGE AGULAR,
CASSANDRA BAKER,
SYLVIA BATISTA,
SANDRA AMENEIRO,
JEAN VALBRUM,
ANGEL LOPEZ,
CARLOS TOLENTINO,
MAGALIE SANTIAGO,
LUIS PAGAN,
LAREZO MORERA,
RUBEN CATALA,
REY RIJOS,
JENNIFER MACIOLEK,
ALEJANDRO MELO,

                                                             Plaintiffs-Appellees,
                                                               Cross-Appellants,
         USCA11 Case: 18-14496       Date Filed: 09/30/2021    Page: 2 of 44



                                       versus


AKAL SECURITY, INC.,

                                                               Defendant-Appellant,
                                                                    Cross-Appellee.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                               (September 30, 2021)

Before MARTIN, NEWSOM, and BRANCH, Circuit Judges.

NEWSOM, Circuit Judge:

      This is an unusual case. It presents a seemingly straightforward question:

Under the Fair Labor Standards Act, may an employer automatically deduct one-

hour meal periods from its employees’ otherwise compensable overtime? As we

will explain, given the peculiar way in which this particular case has been litigated,

the answer here is no. We therefore affirm the district court’s decision.

                                          I
      Akal Security is a government contractor that repatriates persons ordered

removed from the United States. It transports detainees on airplanes—both

domestically, from one holding facility to another, and internationally, from the

United States to the detainees’ home countries. To ensure the safety of its flights,

Akal staffs them with air security officers (ASOs).


                                          2
         USCA11 Case: 18-14496      Date Filed: 09/30/2021      Page: 3 of 44



      Once the detainees have been transported to their respective destinations, the

ASOs are required to return to the United States—here, to Miami—aboard the

same aircraft. Because these return flights—“Empty Return Legs”—carry no

detainees, the ASOs have few affirmative duties during them. Accordingly, they

can sleep, meditate, play video games, or watch TV on their flights home. On

arrival in Miami, the ASOs have to unload and clean the plane and perform other

minor administrative duties to prepare for the following day.

      Importantly here, Akal acknowledges that under the Fair Labor Standards

Act, it has to pay its ASOs for overtime spent on the Empty Return Legs, and it

generally does so. See Br. of Appellant at 31; Reply Br. of Appellant at 13; Oral

Arg. Tr. 7:40–8:07. But for Empty Return Legs lasting longer than 90 minutes,

Akal has a different policy. For those flights, Akal automatically deducts one hour

from each shift as a “meal period.” In relevant part, Akal’s policy states: “There

is a mandatory un-paid 1 hour meal period on each shift. This meal period will be

taken by all ASOs and Leads on the return leg of each mission.” The policy

instructs ASOs to disengage from work duties during those “meal period[s]” and to

use their time as they wish. Here, Akal didn’t record actual meal periods, but

instead, simply subtracted one hour from each ASO’s timesheet.

      Elliot Gelber and other ASOs sued Akal under the FLSA for unpaid wages.

The district court granted summary judgment to Gelber, holding that Akal’s



                                         3
         USCA11 Case: 18-14496       Date Filed: 09/30/2021    Page: 4 of 44



automatic “meal period” deductions violated the Act. Then, following a bench

trial, the court found that Akal had acted in good faith and hadn’t willfully violated

the FLSA.

      The principal question presented on appeal is whether Akal was entitled to

make the challenged meal-period deductions from otherwise compensable work.

We hold that it was not and that, in doing so, Akal violated the FLSA. We must

also decide whether the district court correctly found that Akal acted in good faith

and not willfully. We conclude that it did.

                                          II
      The FLSA requires employers to pay overtime wages to employees for all

“hours worked” over 40 per week. See 29 U.S.C. § 207. To determine, as a

general matter, whether the employee’s time constitutes “work[]” within the

meaning of § 207, the Supreme Court adopted what has since been dubbed the

“predominant-benefit test”: Time spent at the employer’s behest is “work” when it

is “predominantly for the employer’s benefit.” Armour & Co. v. Wantock, 323

U.S. 126, 133 (1944). The Department of Labor has also promulgated

implementing regulations, see generally 29 C.F.R. § 785, that provide guidance in

interpreting and applying the term “hours worked” in specific situations—




                                          4
          USCA11 Case: 18-14496         Date Filed: 09/30/2021     Page: 5 of 44



including, as relevant here, meal breaks.1 Specifically, 29 C.F.R. § 785.19 sets

forth the Department’s views about whether meal breaks are “bona fide” and, thus,

whether they constitute compensable work. It states that an employee “must be

completely relieved from duty for the purposes of eating regular meals” and,

further, that the employee “is not relieved if he is required to perform any duties,

whether active or inactive, while eating.” 29 C.F.R. § 785.19 (emphasis added).

This Court has “adopted the exclusion standards of § 785.19 as an appropriate

statement of the law.” Kohlheim v. Glynn Cnty., 915 F.2d 1473, 1477 n.20 (11th

Cir. 1990).

       Although these principles are easily stated, two difficult issues arise in this

case, both critical to its resolution. First, who bears the burden of proof? Must

Gelber and the ASOs show that they were in fact performing “work[]” during meal

periods, or must Akal instead show that it is entitled to exclude a meal period from

compensable time? Second, what standard does § 785.19 embody, according to

our prior panel precedent in Kohlheim? For reasons we will explain, we answer

those questions—at least as they present themselves in this case—as follows: (1)




1
 These regulations are entitled to Skidmore deference—that is, the deference owed to the
Department of Labor based on its “body of experience and informed judgment.” Skidmore v.
Swift & Co., 323 U.S. 134, 140 (1944).


                                             5
          USCA11 Case: 18-14496          Date Filed: 09/30/2021       Page: 6 of 44



Akal bore the burden (2) to show that the ASOs were “completely relieved from

duty for the purposes of eating regular meals.” 29 C.F.R. § 785.19.2

                                              A
       Begin with the burden. Ordinarily, a party seeking overtime pay has the

burden of “proving that he performed work for which he was not properly

compensated.” Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686–87

(1946). Given that § 785.19 interprets the phrase “hours worked” in § 207—and

given that whether a meal break is compensable depends on whether it was

“work[]” in the first place—it arguably follows that the employee should bear the

burden to show that he was working during a meal period. But unlike the typical

case of unpaid overtime, which might involve, say, record-keeping, see, e.g.,

Bailey v. TitleMax of Georgia, Inc., 776 F.3d 797, 801–02 (11th Cir. 2015), a meal

break takes place within a period of time already deemed compensable and,

therefore, feels more like an exception to the requirement of overtime pay. In other

words, it’s a carveout from an employee’s workday.

       These two competing rationales have led the courts of appeals to divide over

the burden-of-proof question in meal-break cases. Compare Hertz v. Woodbury

Cnty., 566 F.3d 775, 783–84 (8th Cir. 2009) (“Mealtimes . . . are not exempt from


2
  We review de novo a district court’s order granting summary judgment, viewing all evidence in
favor of the nonmoving party. Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th
Cir. 2014).


                                               6
           USCA11 Case: 18-14496          Date Filed: 09/30/2021       Page: 7 of 44



compensation, but rather they are not compensable in the first instance.”), and

Myracle v. Gen. Elec. Co., 33 F.3d 55 (6th Cir. 1994) (unpublished table opinion)

(similar), with Bernard v. IBP, Inc. of Neb., 154 F.3d 259, 265 (5th Cir. 1998)

(“The employer bears the burden to show that meal time qualifies for this [meal

time] exception from compensation.”), and Roy v. Cnty. of Lexington, 141 F.3d

533, 544 (4th Cir. 1998) (similar). Although this Court has addressed meal periods

under the FLSA, we have never squarely decided who bears the burden of proof.

For reasons we will explain, we hold that a burden-shifting scheme applies in

meal-break cases and that, once an employee satisfies his burden by showing that

his logged work hours are generally compensable, the employer bears the burden

of proving that the carved-out meal periods were bona fide. In the particular

circumstances of this case, Akal bore the burden to show that it was entitled to

automatically deduct an hour from the ASOs’ overtime pay.3

       Our conclusion follows from the Supreme Court’s decision in Anderson.

There, employees of a pottery plant sued the plant for undercompensating them.



3
  Although we agree with the Fourth and Fifth Circuits’ conclusion, we get there by a slightly
different route. Those courts seem to compare meal-break exclusions to “[e]xemptions,” 29
U.S.C. § 213, from the FLSA’s overtime requirements. For exemptions under § 213, an
employer “bears the burden of proving the applicability of a FLSA exception by clear and
affirmative evidence.” Klinedinst v. Swift Invs., Inc., 260 F.3d 1251, 1254 (11th Cir. 2001)
(quotation marks omitted). We agree that a meal break is logically akin to an exemption, but it’s
not clear to us that the Fourth and Fifth Circuits’ reasoning follows as an interpretive matter:
Meal breaks aren’t mentioned as an “exemption” under § 213, but rather in a regulation, 29
C.F.R. § 785.19, interpreting the phrase “hours worked” in 29 U.S.C. § 207.


                                                7
         USCA11 Case: 18-14496        Date Filed: 09/30/2021    Page: 8 of 44



328 U.S. at 682. The employees were required to punch in and out at the

beginning and end of each shift. Id. at 682–83. But rather than compensate the

employees for all of the time logged on their cards, the plant counted working time

from the “succeeding even quarter hour after employees punch in” to the “quarter

hour immediately preceding the time when they punch out.” Id. at 683. Thus, an

employee who punched in at 6:46 a.m. and out at 12:14 p.m. was paid only for

work from 7:00 a.m. to 12:00 p.m., rather than, as the employees believed was

proper, for the entire period. Id. at 683–84. In reversing a judgment for the

employers, the Supreme Court held that the employees could be awarded for the

entire duration—even though they couldn’t show that they were always and

necessarily doing “productive work” when they were punched in. Id. at 686–88,

693. The Court explained that once an employee has shown that “he has in fact

performed work for which he was improperly compensated,” the “burden then

shifts to the employer to come forward with evidence of the precise amount of

work performed or with evidence to negative the reasonableness of the inference to

be drawn from the employee’s evidence.” Id. at 686–87.

      The issue of automatic deductions for meal periods in many ways resembles

the record-keeping situation in Anderson, and we apply Anderson’s burden-shifting

rule here. In Anderson, the Court concluded that the employees had shown that

their “preliminary activities after arriving at their places of work” had to be



                                           8
         USCA11 Case: 18-14496       Date Filed: 09/30/2021   Page: 9 of 44



“included within [their] compensable workweek.” Id. at 692–93. Accordingly, the

Court held that the burden shifted to the employer to show that its automatic

quarter-hour deductions were justified. Id. at 693. In the same way, in meal-

period cases, the employee bears the initial burden to show that the meal period

constituted work. If the employee does so, and the employer seeks an automatic

deduction, Anderson teaches that it’s up to the employer to show how much it is

entitled to deduct. See id.; see also Harp v. Starline Tours of Hollywood, Inc., No.

14-cv-7704, 2015 WL 4589736, at *6–7 (C.D. Cal. July 27, 2015) (citing

Department of Labor guidance explaining that an automatic pay deduction for

lunch “does not violate the FLSA so long as the employer accurately records actual

hours worked, including any work performed during the lunch period”).

      In the circumstances here, we hold that Gelber has satisfied his initial burden

to show that he and the other ASOs performed work for which they were

inadequately compensated—strangely, not because of any affirmative proof that he

has adduced but, rather, because of the way that Akal has litigated this case. Akal

acknowledges—and the parties therefore agree—that idle time spent on the Empty

Return Leg is compensable travel time. Under 29 C.F.R. § 785.41, “[a]ny work

which an employee is required to perform while traveling must . . . be counted as

hours worked,” and as Akal acknowledges in its brief, “[t]ravel time is not—and

never was—the issue in this case,” Br. of Appellant at 31; see also Reply Br. of



                                         9
          USCA11 Case: 18-14496           Date Filed: 09/30/2021       Page: 10 of 44



Appellant at 13; Oral Arg. Tr. 7:40–8:07. Consistent with that position, Akal

emphasizes that it paid its ASOs, except for the meal periods, “for the entirety of

the Empty Return Legs.” Br. of Appellant at 31. 4

       Although it acknowledges that idle time on Empty Return Legs is

compensable work, Akal insists that the ASOs’ general—which is to say idle—

status on those segments is irrelevant. The pertinent inquiry, Akal contends, “is

whether Plaintiffs had one-hour of time during the Empty Return Legs in which


4
  For what it’s worth, Akal’s concession that the Empty Return Legs constitute compensable
work may or may not be correct. The Empty Return Leg is arguably compensable because the
entire trip “predominantly . . . benefit[s]” Akal within the meaning of the Supreme Court’s
decision in Armour, 323 U.S. at 133. As Gelber explains it, the ASOs have been “engaged to
wait” until they land in Miami, where they are required to return and where they have duties on
the tarmac, such as unpacking, cleaning, and preparing for the next day’s flights. That
conclusion also coheres with the Department of Labor’s travel regulations, which provide that
“travel from the designated place to the work place is part of the day’s work, and must be
counted as hours worked regardless of contract, custom, or practice.” 29 C.F.R. § 785.38. For
instance, “[i]f an employee normally finishes his work on the premises at 5 p.m. and is sent to
another job which he finishes at 8 p.m. and is required to return to his employer’s premises
arriving at 9 p.m., all of the time is working time.” Id. This case is analogous, the argument
goes, because the ASOs have to travel to the relevant destination, then return to the employer’s
premises at the Miami airport—meaning that all of that time is working time. See also id.
§ 785.39 (“Travel away from home is clearly worktime when it cuts across the employee’s
workday. The employee is simply substituting travel for other duties . . . .”); id. § 785.41.
       Oddly, although Akal disavows any challenge to the compensability of the Empty Return
Leg as a general matter, it in fact denies both that the ASOs are “engaged to wait” and that their
time on the flight constitutes travel time. With respect to waiting time, Akal says that Gelber
waived the argument and that, in any event, waiting time is only work if it is integral and
indispensable to the job that the employee was employed to perform. Here, Akal says, the
ASOs’ duties were not principally to wait, but rather to provide security services on flights.
With respect to travel, Akal contends that the time the ASOs spent on the Empty Return Legs
doesn’t constitute “travel time” because travel under the relevant regulations involves movement
from one job site to another, but here, the airplane itself is the job site.
       All of that, though, is neither here nor there for our purposes. In the end, Akal expressly
admits that the Empty Return Leg is generally compensable—which, as explained in text, means
that Gelber has satisfied his initial burden.


                                                10
         USCA11 Case: 18-14496        Date Filed: 09/30/2021    Page: 11 of 44



they were ‘completely relieved from duty.’” Reply Br. of Appellant at 33. But

that’s not right. Consider what it means if, as Akal seems to recognize here, the

Empty Return Legs are indeed generally compensable: It means that idle time

spent on the plane is compensable overtime work that is spent predominantly for

Akal’s benefit. Cf. Armour, 323 U.S. at 133 (holding that work is compensable if

it is “predominantly for the employer’s benefit” and noting that “an employer, if he

chooses, may hire a man to do nothing”). It follows, then, that the meal breaks

must also be compensable—because, so far as we can tell, nothing distinguishes

the “meal breaks” from other idle—but compensable—time on the flight. Given

that Akal admits that idle time on the flights was compensable, Gelber has

discharged his initial burden to show that the meal breaks—also idle time—were

compensable, and the burden thus shifts to Akal to prove otherwise. To show that

it can exclude one-hour meal breaks, Akal must point to something other than the

fact that the ASOs were idle on the flights.

      Akal never does so. To the contrary, it merely—and repeatedly—hammers

the point that the ASOs had idle time throughout the Empty Return Legs. See, e.g.,

Br. of Appellant at 1 (“Plaintiffs do not genuinely dispute that they had no duties

during at least one hour of each such flight . . . .” (emphasis added)); id. at 2

(“Plaintiffs retained few, if any, duties on the Empty Return Legs and . . . Plaintiffs

had at least one hour of free time . . . .” (emphasis added)); id. at 8 (“There were



                                           11
          USCA11 Case: 18-14496            Date Filed: 09/30/2021        Page: 12 of 44



minimal duties that Plaintiffs may have performed on the Empty Return Legs; and,

if any Plaintiffs had such duties, it took at most three out of the twelve ASOs on

board the airplane ten to twenty minutes to complete those duties.”); id. at 9

(“Plaintiffs typically enjoyed at least one hour and forty minutes of time during

which they had no affirmative work duties.” (emphasis added)); see also id. at 13,

22–26, 37, 38, 44 (same). And Akal emphasizes that the ASOs could sleep,

meditate, watch movies, or do whatever else they wanted on the flight. Id. at 13.

But Akal’s argument proves too much—namely, that the entire Empty Return Leg

isn’t compensable, a conclusion that Akal expressly disavows, in both word (see

Br. of Appellant at 31, Reply Br. of Appellant at 13) and deed (by paying the

ASOs overtime for all other time spent on the flights).

       To emphasize the point: Under Akal’s position—that it should prevail here

because the ASOs were idle during the supposed meal breaks—why would any

part of the Empty Return Legs be compensable? And what would prevent Akal

from simply increasing the duration of the “meal period” from an hour to two,

three, or four hours? 5 Akal’s argument, it seems, would require us to accept two




5
  In ruling for Akal in a similar case, the Fifth Circuit recognized this problem, but it offered no
solution, other than to stipulate it away. See Dean v. Akal Sec., Inc., 3 F.4th 137, 146 n.7 (5th
Cir. 2021) (“Certainly, a mandatory, noncompensable meal period cannot be unreasonably long.
One hour in these circumstances was a reasonable amount of time. We do not further analyze
the length of a valid meal break.”).


                                                 12
         USCA11 Case: 18-14496       Date Filed: 09/30/2021   Page: 13 of 44



contradictory conclusions that can’t both be true—the Empty Return Leg

simultaneously is and is not work.

      The contradiction at the heart of Akal’s position results, we think, from a

foundational error: Akal believes that it is Gelber’s burden to show that the meal

breaks were not bona fide, rather than its own burden to show that they were. Akal

would thus have us artificially limit our analysis to fixed timepoints within the

return flight and ask whether there was “at least” one hour during which the ASOs

were relieved from the ordinary responsibilities of supervising detainees. See Br.

of Appellant at 1, 2, 8, 9, 22–26, 37, 38, 44. But that analysis proceeds from the

wrong premise. Rather than assume that the Empty Return Leg is work, Akal

impliedly asks us to assume that it isn’t. That assumption runs contrary to its own

admission that idle time spent on the flight is compensable work.

      Of course, none of this is to say that an employer could never deduct a bona

fide meal period during travel. Indeed, other Department of Labor guidance

indicates that bona fide meal periods can be taken during travel. See 29 C.F.R.

§ 785.41 (“An employee who drives a truck, bus, automobile, boat or airplane, or

an employee who is required to ride therein as an assistant or helper, is working

while riding, except during bona fide meal periods . . . .” (emphasis added)). But,

as already explained, the burden is on the employer to prove the bona fides—in

particular, as the Department’s guidance specifically addressing meal periods



                                          13
         USCA11 Case: 18-14496      Date Filed: 09/30/2021    Page: 14 of 44



explains, by demonstrating that the employee was “completely relieved from duty

for the purposes of eating regular meals,” 29 C.F.R. § 785.19. Because the driver,

pilot, or assistant mentioned in the guidance has affirmative duties, the employer

can demonstrate a bona fide meal break by showing that something different

happens during the meal period—specifically, disengagement from those

affirmative duties. But in the unique circumstances of this case—and consistent

with Akal’s concession—the mere fact of waiting (or travelling) is work. So Akal

can’t rely on that fact itself to show that the ASOs were not working.

      In sum, Akal hasn’t carried its burden to show that it is entitled to exclude a

bona fide meal period from otherwise compensable work. Accordingly, the district

court correctly concluded that the ASOs were entitled to compensation for their

“meal break” periods on the Empty Return Legs.

                                         B
      Our meal-breaks caselaw confirms our conclusion. We first confronted the

question whether an employer may deduct meal breaks from an employee’s

overtime pay in Kohlheim. There, firefighters sued the county, alleging that it had

unlawfully deducted mealtimes from their overtime pay. 915 F.2d at 1474. We

agreed. In doing so, we adopted the Department of Labor’s guidance regarding

meal breaks in § 785.19, which, as we explained there, “require[s] complete relief

from duty.” Id. at 1477. In explaining this completely-relieved-from-duty test, we



                                         14
         USCA11 Case: 18-14496        Date Filed: 09/30/2021    Page: 15 of 44



said, “the essential consideration in determining whether a meal period is a bona

fide meal period or a compensable rest period is whether the employees are in fact

relieved from work for the purpose of eating a regularly scheduled meal.” Id. We

concluded that “the firefighters were not completely relieved of their duties during

mealtimes” because they were “subject to emergency calls.” Id. Kohlheim

appeared, then, to adopt the completely-relieved-from-duty test for meal periods.

      Admittedly, Kohlheim is open to another reading. In a footnote, Kohlheim

stated that “what matters in meal period cases is whether the employees are subject

to real limitations on their personal freedom which inure to the benefit of their

employer.” Id. at 1477 n.19. And Kohlheim appeared to apply this test too. The

panel there noted that the limitations on the firefighters’ freedom—remaining

subject to emergency calls—“inure[d] to the benefit of the county” because they

ensured “an available pool of competent firefighters for immediate response to

emergency situations.” Id. Arguably, then, as the dissent states in a footnote,

Kohlheim adopted a “real limitations” test that, the dissent says, is “likely just ‘[a]

version of the predominant benefit test’”—which, recall, governs the general

question whether time spent is compensable work. See Dissenting Op. at 32 n. 9

(quoting Babcock v. Butler Cnty., 806 F.3d 153, 156 (3d Cir. 2015)).

      Given Kohlheim’s mixed signals, it’s no surprise that there is disagreement

over what it means. Compare Dean v. Akal Sec., Inc., 3 F.4th 137, 143 (5th Cir.



                                           15
          USCA11 Case: 18-14496          Date Filed: 09/30/2021      Page: 16 of 44



2021) (noting that our Circuit, rather than applying the predominant-benefit test,

“may review” the compensability of meal periods “under a heightened standard”),

with Babcock, 806 F.3d at 156 (noting that Kohlheim applied a version of the

predominant-benefit test).

       Although Kohlheim can be confusing, we think it’s best read to adopt the

completely-relieved-from-duty test. 6 First, we emphasized in Kohlheim that the

Department of Labor’s regulations should be given great weight and, indeed,

expressly stated that we “join[ed] the other circuits which have adopted the

mealtime exclusion standards of § 785.19 as an appropriate statement of the law.”

915 F.2d at 1477 n.20. And by its plain terms, § 785.19 sets out the completely-

relieved-from-duty standard, not the predominant-benefit standard; it says that the

existence of any duties—“whether active or inactive”—renders a meal period not

“bona fide.” The regulation also contains the express limitation that the relief from

duty must be “for the purposes of eating regular meals.” Compare those strict, per

se rules with the Supreme Court’s articulation of the context-intensive

predominant-benefit test: “Whether time is spent predominantly for the




6
  To be clear, our reading of Kohlheim doesn’t render its “real limitations” language
meaningless. As we see it, when “employees are subject to real limitations on their personal
freedom which inure to the benefit of their employer,” then the employees are not in fact
“completely relieved of their duties.” Kohlheim, 915 F.2d at 1477 & n.19. The guiding principle
in meal-period cases is thus § 785.19’s completely-relieved-from-duty test.


                                              16
          USCA11 Case: 18-14496           Date Filed: 09/30/2021       Page: 17 of 44



employer’s benefit or for the employee’s is a question dependent upon all the

circumstances of the case.” Armour, 323 U.S. at 133.

       Second, our subsequent decision in Avery v. City of Talladega, 24 F.3d 1337

(11th Cir. 1994), clarifies Kohlheim’s meaning. In Avery, we discussed § 785.19

while interpreting a different regulation, 29 C.F.R. § 553.223(b). Section

553.223(b), which governs meal-time exclusions for certain law-enforcement

personnel, specifically mentions and uses the same language as § 785.19. It

provides that some public agencies may, “in the case of law enforcement

personnel, exclude meal time from hours worked on tours of duty of 24 hours or

less, provided that the employee is completely relieved from duty during the meal

period, and all the other tests in § 785.19 of this title are met.” Despite this

language, we held in Avery that § 553.223(b) codifies the predominant-benefit test.

24 F.3d at 1345–47. 7 Critically, we reasoned that it would be “superfluous if

[§ 553.223(b)] did nothing more than reiterate the standard announced in section

785.19(a)”—which, we explained, “establish[ed] complete relief from duty as the

applicable standard.” Id. at 1345. Thus, under our prior panel precedent, it seems

that § 785.19, and thus Kohlheim, must have adopted a standard other than the



7
 The dissent relies, in part, on Avery to support its conclusion that the meal periods here were
bona fide. See Dissenting Op. at 32, 40 n. 16. That reliance seems misplaced given that Avery
expressly adopts a different test under § 553.223(b) from that in § 785.19. See Avery, 24 F.3d at
1345.


                                               17
          USCA11 Case: 18-14496            Date Filed: 09/30/2021       Page: 18 of 44



predominant-benefit test of § 553.223(b)—namely, the completely-relieved-from-

duty standard.8

       The ASOs were not completely relieved from duty here. Again, § 785.19

says (with our emphasis) that the existence of “any duties, whether active or

inactive” indicates that the meal period is not bona fide.9 Here, the ASOs were

engaged in inactive duty—waiting until they arrived home to carry out

administrative tasks—and so were not completely relieved “for the purpose of

eating a regular meal.”

                                                III

       There is one last issue—or two, really. In his cross-appeal, Gelber contends

that the district court erred by holding that Akal acted in good faith and that Akal’s

violation of the FLSA wasn’t willful. We disagree.10



8
  To be sure, Avery characterized Kohlheim as applying a “real limitations” test. Avery, 24 F.3d
at 1346. But as we’ve already explained, that is the same as the completely-relieved-from-duty
test. See supra note 7. And again, Avery itself said that Kohlheim “construed section 785.19(a),”
which “establish[ed] complete relief from duty as the applicable standard.” Id. at 1345.
9
  As other circuits have recognized—in the course of rejecting it—the completely-relieved-from-
duty standard can be difficult for employers to satisfy. For instance, the Eighth Circuit noted that
it would seem to require “that an employer . . . compensate employees for all meal periods in
which the employee is relieved of all duties except simply remaining on-call to respond to
emergencies.” Henson v. Pulaski Cnty. Sheriff Dep’t, 6 F.3d 531, 534 (8th Cir. 1993); see also
Roy v. Cnty. of Lexington, 141 F.3d 533, 545 n.5 (4th Cir. 1998).
10
  Following a bench trial, we review de novo a district court’s conclusions of law and review its
factual findings for clear error. Tartell v. S. Fla. Sinus & Allergy Ctr., Inc., 790 F.3d 1253, 1257
(11th Cir. 2015). We review a “district court’s ultimate decision to award liquidated damages”
under the FLSA for abuse of discretion. Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259,
1272 (11th Cir. 2008).


                                                18
         USCA11 Case: 18-14496        Date Filed: 09/30/2021    Page: 19 of 44



                                           A

      The issues of good faith and willfulness affect, respectively, the availability

of liquidated damages and the relevant statute of limitations. We start with good

faith. Under the FLSA, liquidated damages are presumptively available. An

employer who violates the overtime pay requirement, 29 U.S.C. § 207, “shall be

liable to the employee . . . affected in the amount of their . . . unpaid overtime

compensation . . . and in an additional equal amount as liquidated damages.” 29

U.S.C. § 216(b). But if an employer in an FLSA action shows that “the act or

omission giving rise to such action was in good faith and that he had reasonable

grounds for believing that his act or omission was not a violation of the [Act], the

court may, in its sound discretion, award no liquidated damages.” 29 U.S.C. § 260.

The employer has the burden of “establishing both the subjective and objective

components of that good faith defense against liquidated damages.” Alvarez Perez

v. Sanford-Orlando Kennel Club, Inc., 515 F.3d 1150, 1163 (11th Cir. 2008).

      Before the district court, Akal asserted the good-faith defense. The district

court held a bench trial and heard from witnesses whose testimony bore directly on

that issue. Most importantly, Akal’s outside counsel testified that a company

executive sought his advice regarding the meal-breaks policy and that he advised

Akal that the policy comported with the FLSA. Based on this testimony, the court




                                           19
         USCA11 Case: 18-14496       Date Filed: 09/30/2021   Page: 20 of 44



concluded that Akal acted in good faith on the advice of counsel. After careful

review, we find no clear error in that conclusion.

      Nor do we find Akal’s lawyer’s advice objectively unreasonable. Although

we have concluded today that Akal’s deductions violate the FLSA, this Court had

never before addressed a similar question. And as we have explained, our caselaw

had not clearly settled either the allocation of burdens or the standard for judging

the compensability of meal breaks. The district court did not abuse its discretion in

refusing to award liquidated damages.

                                          B

      Turning to the issue of willfulness, there is ordinarily a two-year statute of

limitations for actions seeking unpaid overtime compensation under the FLSA.

See 29 U.S.C. § 255(a). For “a cause of action arising out of a willful violation,”

however, there is a three-year statute of limitations. Id. Accordingly, if the

employer willfully violates the FLSA, the employees can recover an additional

year of overtime compensation. “To establish that the violation of the Act was

willful in order to extend the limitations period, the employee must prove by a

preponderance of the evidence that his employer either knew that its conduct was

prohibited by the statute or showed reckless disregard about whether it was.”

Alvarez Perez, 515 F.3d at 1162–63. An employer acts with reckless disregard if it




                                          20
         USCA11 Case: 18-14496       Date Filed: 09/30/2021    Page: 21 of 44



“fail[s] to make adequate inquiry into whether conduct is in compliance with the

Act.” Id. at 1163 (quoting 5 C.F.R. § 551.104).

      We see no clear error in the district court’s finding that Akal did not

willfully violate the FLSA. There is nothing in the record indicating Akal knew

that the FLSA prohibited its conduct. Although Gelber points to Akal’s settlement

of a different lawsuit involving a similar meal-period policy, a lawsuit and

subsequent settlement do not alone suffice to show Akal knew that its conduct was

prohibited. And even if it was sufficient, because the other lawsuit involved a

different meal-period policy, we can’t say Akal knew that this meal-period policy

was prohibited. While reckless disregard can also be sufficient to show

willfulness, Akal didn’t “fail[] to make adequate inquiry” into whether its conduct

was in compliance with the FLSA. Id. To the contrary, as already explained, one

of Akal’s company executives sought outside counsel’s advice regarding whether

the meal-period policy complied with the FLSA.

                                       * * *

      At first blush, it may seem strange to conclude that Akal has to pay its

employees who “sleep[], eat[] meals . . . , read[], watch[] movies on their iPads and

other tablets, play[] video games, and engag[e] in other leisure activities of their

choice” on flights home. But Akal admits that it does so already—just not for so-

called “meal periods.” That admission proves critical. Akal has not carried its



                                          21
         USCA11 Case: 18-14496        Date Filed: 09/30/2021   Page: 22 of 44



burden to show that the purported “meal periods” were distinguishable from other

compensable time on the flight, and thus that it could deduct these periods from the

ASOs’ overtime pay. The district court thus correctly concluded that by

automatically deducting the ASOs’ meal periods, Akal violated the FLSA. The

district court also correctly concluded, though, that Akal acted in good faith and

did not willfully violate the FLSA.

      AFFIRMED.




                                          22
           USCA11 Case: 18-14496          Date Filed: 09/30/2021       Page: 23 of 44



BRANCH, Circuit Judge, dissenting:
       During certain flights (called Empty Return Legs) that last more than 90

minutes, Akal Security, Inc. allows the Air Security Officers (ASOs) it employs to

sleep, eat meals, read, watch movies on their iPads and other tablets, play video

games, and engage in other leisure activities of their choice. Apart from 10–15

minutes of small tasks, Akal does not impose any work duties on the ASOs during

those flights. Under the Department of Labor’s advisory interpretations of the Fair

Labor Standards Act (FLSA), 29 U.S.C. §§ 201–19, the time the ASOs spend

traveling on the Empty Return Legs is compensable work “except during bona fide

meal periods.” 29 C.F.R. § 785.41. Accordingly, Akal is required to—and does—

pay the ASOs for the Empty Return Legs, except for an unpaid one-hour meal

period.

       Despite the plain language of 29 C.F.R. § 785.41—which states that an

employee is not working while riding an airplane “during bona fide meal

periods”—the majority holds that Akal violated the FLSA by failing to pay the

ASOs for these unworked one-hour meal periods. In effect, the majority holds that

an employee is always working while riding an airplane and that a bona fide meal

period can never take place during travel time. 1 This erroneous conclusion


       1
        Although the majority qualifies its opinion and says that it does not hold “that an
employer could never deduct a bona fide meal period during travel,” this qualification rings
hollow and is undermined by the rest of the majority’s opinion.


                                               23
            USCA11 Case: 18-14496           Date Filed: 09/30/2021      Page: 24 of 44



contravenes both 29 C.F.R. § 785.41 and the Supreme Court’s interpretation of the

FLSA in Armour & Co. v. Wantock, 323 U.S. 126 (1944). It also creates a circuit

split with the Fifth Circuit, which held that Akal did not violate the FLSA by

failing to pay ASOs for Empty Return Leg meal periods in a separate case. See

Dean v. Akal Sec. Inc., 3 F.4th 137 (5th Cir. 2021).2 I respectfully dissent.

                                       I.      Background

       A.        Facts

       Akal “provides air security services in connection with transporting

detainees . . . internationally from the United States to the detainees’ home

countries to which they are being deported.” The plaintiffs here—Elliott Gelber

and a class of Miami-based ASOs 3—worked for Akal and were responsible for

“maintain[ing] safety while the detainees [were] being loaded on and off the plane

and while the plane [was] in flight; and . . . tend[ing] to the fundamental needs of

the detainees while they [were] transported on the flights (e.g., bathroom breaks,

feeding, medicine).”

       After returning detainees to their home countries, the ASOs were required to

return to Miami aboard the plane. The parties dispute whether Akal was required




       2
        The Ninth Circuit reached the same result as did the Fifth Circuit, albeit in an
unpublished case. Alonzo v. Akal Sec., Inc., 807 F. App’x 718 (9th Cir. 2020).
       3
           For convenience, I will refer to Gelber and the ASOs collectively as “Gelber.”


                                                 24
            USCA11 Case: 18-14496   Date Filed: 09/30/2021    Page: 25 of 44



to pay the ASOs for one-hour meal periods during the Empty Return Legs. The

Empty Return Legs (1) were the last flight legs of the day back to Miami, Florida,

(2) where there were no detainees on board, and (3) where the flight legs were at

least ninety minutes long. During these flights, the ASOs were required to remain

in uniform and comply with Akal policies. The ASOs would also sometimes be

required to perform small tasks or training, or complete paperwork. These tasks

would normally last 10–15 minutes, leaving at least 60 minutes for the ASOs to

use for their own purposes. Because the Empty Return Legs averaged two to two-

and-one-half hours in duration, the ASOs typically had at least one hour and forty

minutes during which they had no affirmative work duties.

      Gelber does not dispute that the ASOs were able to use much of their time

on the Empty Return Legs for their own purposes, “such as sleeping, eating meals

(some warmed up in the aircraft ovens), reading, watching movies on their iPads

and other tablets, playing video games, and engaging in other leisure activities of

their choice.” However, he notes that the conditions on the plane were sometimes

“not sanitary” because detainees defecated, urinated, and vomited on themselves

on the outbound flight, preventing the ASOs from eating. And, after returning to

Miami, he emphasizes, the ASOs were required to unload equipment from the

airplane.




                                         25
           USCA11 Case: 18-14496        Date Filed: 09/30/2021     Page: 26 of 44



       After each trip, Akal required the ASOs to sign time sheets with the time for

meal breaks left blank for a supervisor to complete. A supervisor would later fill

in a time for a meal period without regard for when a meal period actually

occurred.

       Akal’s timekeeping policy provides for an unpaid one-hour meal period on

Empty Return Legs, stating in relevant part:

       7.0 POLICY FOR UNPAID MEAL PERIODS ON ICE AIR
       TRANSPORT WORK (CSI SUBCONTRACT) FOR AVIATION
       SECURITY OFFICERS AND LEADS.

       There is a mandatory un-paid 1 hour meal period on each shift.

       This meal period will be taken by all ASOs and Leads on the return
       leg of each mission. Exceptions to this rule are the following:

       •      A mission on which there are detainees on-board for the return
       leg of the trip; there will be no un-paid meal period and ASOs will be
       paid for the entire mission.
       •      If the return leg of a mission is shorter than 90 minutes, there
       will be no un-paid meal period and ASOs will be paid for the entire
       mission.

       The ‘return leg’ is defined as the last leg of the mission prior to
       arriving at the point of origin during which there are no detainees on
       board and no security duties are required. During this un-paid meal
       period, ASOs and Leads will be expected to disengage from work
       duties and may use their time as they wish.4 As this meal period will
       be taken in the workplace, professional conduct must be maintained
       and any violations of company policy will not be tolerated.


       4
        Although the ASOs sometimes were required to perform small tasks during the Empty
Return Legs, Akal’s deductions for the Empty Return Leg meal periods did not cover time when
the ASOs were performing these tasks.


                                             26
           USCA11 Case: 18-14496      Date Filed: 09/30/2021     Page: 27 of 44



Gelber does not dispute that the ASOs read, understood, and acknowledged

receipt of the Timekeeping Policy. Nor does he dispute that each ASO signed an

“Employee Offer Letter” at the beginning of their employment that set out the meal

period policy.

      B.      Procedural History

      In 2016, Gelber sued Akal for unpaid minimum wage and unpaid overtime

under the FLSA and moved to certify a nationwide class of ASOs. The district

court granted the motion for certification in part and denied it in part, certifying a

class of only Miami-based ASOs.

      After discovery, each party moved for summary judgment. The district

court granted Akal’s motion for summary judgment on Gelber’s claims for unpaid

minimum wage but permitted Gelber’s claim for unpaid overtime to proceed to

trial. At trial, the district court informed the parties that it could not identify any

disputed facts as to Gelber’s claim for unpaid overtime and that it would decide the

question of the compensability of the meal periods based on the undisputed facts.

The parties then agreed to waive trial by jury for the question of whether Akal

willfully violated the FLSA.

      The district court held a bench trial on the issues of willfulness and good

faith. At the end of the trial, the district court found that Akal acted in good faith

and did not willfully violate the FLSA. It then stated that because of “the



                                            27
           USCA11 Case: 18-14496             Date Filed: 09/30/2021      Page: 28 of 44



uniqueness of the job as a[n] air security officer, even in return flights . . . as a

matter of law . . . the plaintiffs must be compensated for the one-hour meal breaks

that were automatically deducted.”

       Following the trial, the district court entered a written order “granting

reconsideration of summary judgment” and ruling that “there was no bona fide

meal break for the Air Security Officers on the return empty legs of their work

flights and that Plaintiffs are entitled to compensation for their travel time” under

Kohlheim v. Glynn County, 915 F.2d 1473 (11th Cir. 1990), and 29 C.F.R.

§ 785.19—the Department of Labor’s meal period guidance. “Specifically, the

Court found the undisputed evidence showed that the Air Security Officers were

not ‘relieved of work for the purpose of eating a regularly scheduled meal.’” Akal

timely appealed.5

                                       II.      Discussion 6

       Akal argues that the district court erred in concluding that the Empty Return

Leg meal periods were compensable hours worked under Kohlheim and 29 C.F.R.

§ 785.19. Akal asserts that “the undisputed record establishes that: (1) [the ASOs]



       5
          Gelber cross-appealed the district court’s findings that Akal did not willfully violate the
FLSA and that it was entitled to a good faith defense. Because I conclude that Akal did not
violate the FLSA, the issue of its willfulness is immaterial, and I would dismiss Gelber’s cross-
appeal.
       6
        We review the district court’s order granting summary judgment de novo. Chapman v.
AI Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc).


                                                 28
           USCA11 Case: 18-14496         Date Filed: 09/30/2021      Page: 29 of 44



retained no ‘significant affirmative responsibilities’ during the one-hour meal

periods; and (2) any real limitations on [the ASOs’] personal freedom during the

one-hour meal periods did not inure to the benefit of Akal.” Gelber responds that

the meal periods were compensable worktime and notes that “the ASOs have

duties at the end of the mission when the plane lands at MIA . . . [and that] the

aircraft that comprises the primary workplace . . . does not contain a separated area

for meal breaks.” He also argues that the Department of Labor’s recordkeeping

guidance undermines Akal’s claims that the Empty Return Leg meal periods were

not compensable hours worked.

       Under the FLSA, Gelber has the burden “of proving that he performed work

for which he was not properly compensated.” Anderson v. Mt. Clemens Pottery

Co., 328 U.S. 680, 686–87 (1946); Lamonica v. Safe Hurricane Shutters, Inc., 711

F.3d 1299, 1315 (11th Cir. 2013). Although the FLSA requires that covered

employers pay the minimum wage or overtime pay for each hour that an employee

works, see 29 U.S.C. §§ 206–07; 29 C.F.R § 785.5, it does not define “work.” 7

We therefore must rely on a mix of administrative guidance and court decisions to

determine whether the Empty Return Leg meal periods were “work” for which the

ASOs were entitled to compensation.


       7
         The FLSA defines “employ” as “to suffer or permit to work.” 29 U.S.C. § 203(g). It
further defines “hours worked” to exclude “any time spent in changing clothes or washing at the
beginning or end of each workday.” Id. § 203(o); see 29 C.F.R. § 785.6.


                                              29
           USCA11 Case: 18-14496         Date Filed: 09/30/2021       Page: 30 of 44



       The Supreme Court originally defined “work” in the FLSA context to mean

“physical or mental exertion (whether burdensome or not) controlled or required

by the employer and pursued necessarily and primarily for the benefit of the

employer and his business.” Tenn. Coal, Iron & R.R. Co. v. Muscoda Local No.

123, 321 U.S. 590, 598 (1944). It later clarified the “exertion” requirement, noting

that “an employer, if he chooses, may hire a man to do nothing.” Armour & Co. v.

Wantock, 323 U.S. 126, 133 (1944). Accordingly, the key test remains “[w]hether

time is spent predominantly for the employer’s benefit or for the employee’s,”

which “is a question dependent upon all the circumstances of the case.” Id. But

this test does not specifically resolve the question of whether the Empty Return

Leg meal periods were compensable “work.”

       The Department of Labor administers the FLSA and has promulgated

advisory interpretations of the statute that aid our analysis.8 See 29 C.F.R.


       8
         To be precise, the Department of Labor’s advisory interpretations are “interpretive
rules.” See Attorney General’s Manual on the Administrative Procedure Act 30 n.3 (1947).
Unlike “substantive rules,” interpretive rules do not “have the force and effect of law.” Id.
Together with policy statements, interpretive rules “are often referred to as ‘guidance’ or
‘guidance documents.’” Admin. Conf. of the U.S., Recommendation 2017-5, Agency Guidance
Through Policy Statements, 82 Fed. Reg. 61,734 (Dec. 29, 2017). We adopt that nomenclature
and refer to the Department’s interpretive rules as “guidance.”
        The Department’s guidance is “not controlling upon the courts,” but does “constitute a
body of experience and informed judgment to which courts and litigants may properly resort for
guidance.” Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944) (addressing FLSA guidance); see
Freeman v. Nat’l Broad. Co., 80 F.3d 78, 83 (2d Cir. 1996) (“Unlike regulations, interpretations
are not binding and do not have the force of law.”). The Department’s guidance is entitled to
deference “depend[ing] upon the thoroughness evident in its consideration, the validity of its



                                               30
          USCA11 Case: 18-14496           Date Filed: 09/30/2021       Page: 31 of 44



§§ 775.1 (“Advisory interpretations announced by the Administrator serve only to

indicate the construction of the law which will guide the Administrator in the

performance of his administrative duties . . . .”), 785.2. The Department’s meal

period guidance states:

       (a) Bona fide meal periods. Bona fide meal periods are not
       worktime. Bona fide meal periods do not include coffee breaks or
       time for snacks. These are rest periods. The employee must be
       completely relieved from duty for the purposes of eating regular
       meals. Ordinarily 30 minutes or more is long enough for a bona fide
       meal period. A shorter period may be long enough under special
       conditions. The employee is not relieved if he is required to perform
       any duties, whether active or inactive, while eating. For example, an
       office employee who is required to eat at his desk or a factory worker
       who is required to be at his machine is working while eating. . . .

       (b) Where no permission to leave premises. It is not necessary that
       an employee be permitted to leave the premises if he is otherwise
       completely freed from duties during the meal period.
29 C.F.R. § 785.19. We interpreted and applied this guidance in Kohlheim. See

915 F.2d at 1477 n.20 (“[W]e join the other circuits which have adopted the

mealtime exclusion standards of § 785.19 as an appropriate statement of the law.”).

In Kohlheim, we stated that “what matters in meal period cases is whether the

employees are subject to real limitations on their personal freedom which inure to

the benefit of their employer.” Id. at 1477 n.19; see id. at 1477 (noting that an

employee must not be subject to “significant affirmative responsibilities”); see also


reasoning, its consistency with earlier and later pronouncements, and all those factors which give
it power to persuade, if lacking power to control.” Skidmore, 323 U.S. at 140.


                                               31
           USCA11 Case: 18-14496           Date Filed: 09/30/2021         Page: 32 of 44



Jenkins v. Anton, 922 F.3d 1257, 1269–70 (11th Cir. 2019); Avery v. City of

Talladega, 24 F.3d 1337, 1345 (11th Cir. 1994). This test is called the “real

limitations” test. 9 Avery, 24 F.3d at 1346.

       The Empty Return Leg meal periods qualify as bona fide meal periods under

29 C.F.R. § 785.19 because Akal demonstrated that the ASOs were completely

relieved from duty and the limitations on the ASOs’ personal freedom did not inure

to Akal’s benefit. Akal’s meal period policy explicitly states that, during the meal

periods, “ASOs . . . will be expected to disengage from work duties and may use

their time as they wish.” Gelber does not meaningfully dispute that the ASOs had

no affirmative work duties during the Empty Return Leg meal periods.



       9
          Other courts apply the “predominant benefit” test. See Reich v. S. New Eng.
Telecomms. Corp., 121 F.3d 58, 64–65 (2d Cir. 1997); Babcock v. Butler Cnty., 806 F.3d 153,
156 (3d Cir. 2015); Roy v. Cnty. of Lexington, 141 F.3d 533, 545 (4th Cir. 1998); Bernard v.
IBP, Inc. of Neb., 154 F.3d 259, 264–65 (5th Cir. 1998); Ruffin v. MotorCity Casino, 775 F.3d
807, 811 (6th Cir. 2015); Leahy v. City of Chicago, 96 F.3d 228, 230 n.2 (7th Cir. 1996); Guyton
v. Tyson Foods, Inc., 767 F.3d 754, 763 (8th Cir. 2014); Castaneda v. JBS USA, LLC, 819 F.3d
1237, 1253–54 (10th Cir. 2016); cf. Brennan v. Elmer’s Disposal Serv., Inc., 510 F.2d 84, 88
(9th Cir. 1975) (applying the “completely-relieved-from-duty” test). Under the “predominant
benefit” test, “[t]he critical question is whether the meal period is used predominantly or
primarily for the benefit of the employer or for the benefit of the employee.” Bernard, 154 F.3d
at 264–65. This test parallels the Supreme Court’s definition of “work.” See Armour & Co., 323
U.S. at 133 (examining “[w]hether time is spent predominantly for the employer’s benefit or for
the employee’s”).
        Akal requests that we apply the “predominant benefit” test here. Gelber counters that we
may not apply the “predominant benefit” test because we are bound by our prior decision in
Kohlheim. It is not necessary to resolve this dispute because, in my view, Akal prevails under
either test. In any event, the “real limitations” test is likely just “[a] version of the predominant
benefit test.” Babcock, 806 F.3d at 156; cf. Leahy, 96 F.3d at 230 n.2 (“An employee is
considered to be completely relieved from duty during a meal period when the employee’s time
is not spent predominantly for the benefit of the employer.”).


                                                 32
         USCA11 Case: 18-14496       Date Filed: 09/30/2021    Page: 33 of 44



      Gelber does, however, identify several limitations that the ASOs were

subjected to during the Empty Return Leg meal periods, such as not being able to

leave the aircraft, stop at home, pick up or drop off laundry, go to the bank, or take

an exercise class. But he failed to demonstrate that these limitations qualified as

“real limitations”—that is, that these limitations inured to Akal’s benefit.

      In Jenkins, we found that certain meal periods were bona fide even though

the employees stayed at their employer’s facility throughout lunch and talked about

the work that they were doing. 922 F.3d at 1270. By contrast, in Kohlheim, “the

[plaintiff] firefighters were required to remain at the station and were subject to

emergency calls” during mealtimes. 915 F.2d at 1477. We found that these

restrictions “benefit[ed] the [employer] by ensuring maintenance of an available

pool of competent firefighters for immediate response to emergency situations,”

and that the challenged mealtimes were compensable worktime. Id. But we have

never held that a bona fide meal period only covers the time during which an

employee eats a meal—instead, that time belongs to the employee. See Jenkins,

922 F.3d at 1270.

      Unlike the limitations in Kohlheim, the limitations on the ASOs in this case

are consequences of being on an airplane and did not inure to Akal’s benefit. See

29 C.F.R. § 785.19(b) (“It is not necessary that an employee be permitted to leave

the premises if he is otherwise completely freed from duties during the meal



                                          33
            USCA11 Case: 18-14496       Date Filed: 09/30/2021      Page: 34 of 44



period.”). Akal derived no benefit from the ASOs being unable to stop at home,

pick up or drop off laundry, go to the bank, or take an exercise class during the

Empty Return Leg meal periods.10 On the other hand, ASOs could engage in a

host of activities inuring to their benefit (or even activities accruing to Akal’s

detriment, for instance, an ASO could spend that time applying for employment at

Akal’s competitors), leaving, at the very least, an hour where an ASO was

“completely relieved from duty” and had the personal discretion to use it “for the

purposes of eating regular meals” or just about anything else. 29 C.F.R. § 785.19.

Accordingly, the Empty Return Leg meal periods were bona fide meal periods and

Akal did not violate the FLSA by deducting them from the ASOs’ timesheets.11

       Gelber argues that the Department’s travel time guidance requires a different

outcome. He is incorrect. The travel time guidance states that “[t]ime spent by an

employee in travel as part of his principal activity, such as travel from job site to

job site during the workday, must be counted as hours worked.” 29 C.F.R.

§ 785.38; see id. § 790.8(a), (b) (defining “principal activity” as any activity the



       10
          Gelber also argues that the Empty Return Leg meal periods were not bona fide because
“the aircraft [wa]s dirty and smelly,” preventing the ASOs from eating. But he conceded below
that “ASOs eat some food . . . during the outbound flight while the deportees are on board,”
undermining his argument that the ASOs are unable to eat aboard the aircraft.
       11
         Other courts that have examined Akal’s meal period policy also have concluded that
the Empty Return Leg meal periods are bona fide meal periods. See Dean, 3 F.4th at 144–46
(applying the “predominant benefit” test); Alonzo, 807 F. App’x at 719–720 (applying the
“completely relieved from duty” test).


                                              34
            USCA11 Case: 18-14496        Date Filed: 09/30/2021       Page: 35 of 44



employee is “employed to perform”). But the travel time guidance does not

preclude a bona fide meal period from occurring during travel time. See Dean, 3

F.4th at 141–42. In fact, other DOL travel guidance on “[w]ork performed while

traveling” specifically carves out meal periods: “[a]n employee who drives a truck,

bus, automobile, boat or airplane, or an employee who is required to ride therein as

an assistant or helper, is working while riding, except during bona fide meal

periods.” 29 C.F.R. § 785.41 (emphasis added); see Hilley v. Tacala, L.L.C., No.

2:12-CV-2691, 2014 WL 1246364, at *17 (N.D. Ala. Mar. 24, 2014) (“Travel time

does not include a bona fide meal period.”). Gelber also argues that “[a] plain

reading of [29 C.F.R. § 785.41] shows . . . that [this exception] is applicable only

to those employees who ‘drive’ the airplane or such pilots’ helpers.” But this

guidance applies to “an[y] employee who is required to ride [an airplane] as an

assistant or helper,” 29 C.F.R. § 785.41, which would include the ASOs. Thus, the

travel time guidance actually works against Gelber and does not require Akal to

compensate the ASOs for the Empty Return Leg meal periods. 12


       12
          Gelber also argues that Empty Return Leg meal periods were compensable waiting
time because the ASOs were required to unload equipment from the airplane after returning to
Miami. He forfeited this argument by failing to raise it below. See Access Now, Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).
        Regardless, his argument fails. “Whether waiting time is time worked under the [FLSA]
depends upon particular circumstances” and “involves ‘scrutiny and construction of the
agreements between particular parties, appraisal of their practical construction of the working
agreement by conduct, consideration of the nature of the service, and its relation to the waiting
time, and all of the circumstances.’” 29 C.F.R. § 785.14 (quoting Skidmore, 323 U.S. at 137). In



                                               35
          USCA11 Case: 18-14496           Date Filed: 09/30/2021       Page: 36 of 44



       Gelber’s final argument is that Akal violated the FLSA by automatically

deducting an hour for the Empty Return Leg meal periods, without regard to when

the meal period took place. Although Gelber concedes that automatically-deducted

meal periods are not per se unlawful, he cites Harp v. Starline Tours of Hollywood,

Inc., No. 14-cv-7704, 2015 WL 4589736, at *6–7 (C.D. Cal. July 27, 2015), for the

proposition that Akal had an impermissible “policy to violate a policy.” In Harp,

the court found that an employer violated the FLSA because it had a policy to

prevent its employees from taking lunch breaks while still automatically deducting

an hour for those breaks—a “policy to violate a policy.” Id. at *6. But Harp is

plainly inapposite here—Akal did not have a policy to prevent the ASOs from

taking meal periods on the Empty Return Legs or of refusing to compensate the

ASOs for meal periods they worked through. See id. at *7 (“Again, it is not ‘the

mere existence’ of an automatic deduction mechanism that violates the FLSA, but

rather, it is the ‘failure of an employer to compensate employees who work



general, when an “employee is unable to use [a waiting period] effectively for his own
purposes,” the waiting period is compensable. Id. § 785.15 (noting that “on duty” waiting
periods are usually “unpredictable” and “of short duration”); see id. § 785.17 (“An employee
who is required to remain on call on the employer’s premises or so close thereto that he cannot
use the time effectively for his own purposes is working while ‘on call.’”). But when “an
employee is completely relieved from duty” and can “use [the waiting period] effectively for his
own purposes,” the waiting period is not compensable. Id. § 785.16 (noting that for “off duty”
waiting periods, an employee “is definitely told in advance that he may leave the job and that he
will not have to commence work until a definitely specified hour has arrived”). Because the
ASOs were completely relieved from duty during the Empty Return Leg meal periods, those
periods were not compensable waiting time.


                                               36
            USCA11 Case: 18-14496          Date Filed: 09/30/2021    Page: 37 of 44



through those unpaid breaks . . . .’” (quotation omitted)). Because Gelber has

provided no evidence that Akal had a policy of preventing the ASOs from taking

their meal periods or that Akal refused to compensate the ASOs for meal periods

they worked through, he failed to demonstrate that Akal’s automatic deduction

mechanism violated the FLSA.

                                       *        *     *

       The majority comes to a different conclusion. According to the majority,

Akal bore the burden—but failed—to show that the ASOs were completely

relieved from duty for the purpose of eating regular meals. The majority’s

reasoning requires a lot of unpacking.

       The majority first attempts to shift the burden to Akal to prove that Gelber

did not perform work for which he was not properly compensated. Despite the

majority’s acknowledgement that, ordinarily, the employee has the burden of

“proving that he performed work for which he was not properly compensated,” the

majority skips over the question of whether Gelber actually met that burden.

Instead, the majority simply declares that “the employer bears the burden” in meal

period cases under the FLSA and then spends several pages discussing a burden-

shifting rule that is not actually implicated here.13 Tucked away in the middle of


       13
         Gelber himself would be confused by the majority’s burden-shifting analysis, given his
admission that, “in order to establish that a purported meal-period should be compensable,



                                               37
            USCA11 Case: 18-14496         Date Filed: 09/30/2021       Page: 38 of 44



that discussion is an admission that meal periods are not “hours worked” as defined

by the FLSA, see 29 U.S.C. § 203(o); 29 C.F.R. § 785.19, and an admission that

“in meal-period cases, the employee bears the initial burden to show that the meal

period constituted work.” Thus, even applying the majority’s burden-shifting

framework, the threshold question remains: did Gelber demonstrate that he

performed work for which he was not properly compensated?

       The majority ultimately answers that question in the affirmative. But its

answer deserves an asterisk because the majority first concedes the exact

opposite—that Gelber failed to make “any affirmative showing” that he performed

work for which he was not properly compensated. The majority goes on to claim

that Gelber satisfied his initial burden “because of the way that Akal litigated this

case.” Apparently, Akal conceded that “idle time spent on the Empty Return Leg

is compensable travel time.” Case closed. But Akal did not make that

concession—the majority just made it up.14 Here is the majority’s case-dispositive

“concession” in context:




employees must demonstrate that they were not completely relieved of duty or that their
activities predominately benefited the employer.”
       14
          It is thus no wonder that the majority is confused by the concession. The majority
expresses doubt whether Akal’s “concession” “may or may not be correct.” It remarks that it is
“[o]dd[]” that “Akal disavows any challenge to the compensability of the Empty Return Leg[s]
as a general matter,” given its other litigating positions. And it acknowledges that “Akal could
have argued that the entire Empty Return Leg isn’t compensable work.” Perhaps the reason the
majority is so confused by Akal’s concession is because Akal never made it.


                                               38
            USCA11 Case: 18-14496        Date Filed: 09/30/2021      Page: 39 of 44



       Judge Newsom: Do I understand correctly that you don’t deny that
       the entirety of the—the flight, the return flight—is compensable.
       Correct?
       Akal: So, the entirety of the Empty Return Leg is compensable except
       for the meal period, pursuant to section 785.41, yes.

Oral Arg. Recording at 7:43–8:07 (emphasis added).

       This purported concession does not satisfy Gelber’s burden to demonstrate

that he performed work for which he was not properly compensated. Akal did not

concede that the Empty Return Leg meal periods are compensable hours worked—

only that the rest of the Empty Return Leg is compensable. 15 Without the

majority’s invented concession, its conclusion that Gelber satisfied his initial

burden crumbles.

       As demonstrated by its full context, 29 C.F.R. § 785.41 makes clear that an

employee riding on an airplane is not working during bona fide meal periods, and

the majority concedes both that meal periods are not “hours worked” as defined by

the FLSA, see 29 U.S.C. § 203(o); 29 C.F.R. § 785.19, and that “in meal-period

cases, the employee bears the initial burden to show that the meal period

constituted work.” Because Gelber failed to identify a single affirmative work

duty imposed on the ASOs during the Empty Return Leg meal periods, or that the


       15
          Curiously, the majority truncates 29 C.F.R. § 785.41 in the exact same way it clips
Akal’s concession from oral argument. It quotes 29 C.F.R. § 785.41 for the proposition that
“[a]ny work which an employee is required to perform while traveling must . . . be counted as
hours worked,” but omits the rest of the section, which states that an employee riding on an
airplane “is working while riding, except during bona fide meal periods.” Id. (emphasis added).


                                              39
            USCA11 Case: 18-14496         Date Filed: 09/30/2021        Page: 40 of 44



ASOs were “subject to real limitations on their personal freedom which inure to

the benefit of their employer,” Kohlheim, 915 F.2d at 1477 n.19, 16 he failed to

satisfy his initial burden. 17

       So how, then, does the majority reach its conclusion that Gelber satisfied his

initial burden? It does so by claiming that “the meal breaks must . . . be

compensable—because there is nothing that distinguishes the ‘meal breaks’ from

any other time on the flight.” This claim suffers from two fatal flaws.

       First, the majority is factually wrong. There is a key distinction between the

meal periods and the rest of the Empty Return Legs: Akal could impose work


16
  The majority accuses me of misinterpreting Kohlheim to adopt the “predominant benefit” test.
The majority is mistaken. Like our binding decisions in Jenkins and Avery, I read Kohlheim as
adopting the “real limitations” test and have applied it throughout this dissent.
The majority poses a false dichotomy—a court can apply either the “completely-relieved-of-
duty” test or the “predominant benefit” test. I disagree with the majority’s analytical framework.
Both the “real limitations” test and the “predominant benefit” test are attempts to give effect to
the language of the FLSA and 29 C.F.R. § 785.19’s use of the phrase “completely relieved of
duty.” In our circuit, an employee is completely relieved of duty if he is not “subject to real
limitations on [his] personal freedom which inure to the benefit of [his] employer.” Kohlheim,
915 F.2d at 1477 n.19. In other circuits, an employee is completely relieved of duty if the “meal
period is used predominantly or primarily . . . for the benefit of the employee.” Bernard, 154
F.3d at 264–65. Gelber might be surprised by this approach, given his admission that “a key
factor [in the meal period analysis] is whether ‘employees are subject to real limitations on their
personal freedom which inure to the benefit of the employer.’”
       17
          Even if Gelber had met his initial burden to show the meal period constituted work and
shifted the burden to Akal to demonstrate that Gelber was completely relieved from duty during
the Empty Return Leg meal periods, Akal satisfied that burden. Akal introduced its timekeeping
policy, which provides that during the Empty Return Leg meal periods, “ASOs . . . will be
expected to disengage from work duties and may use their time as they wish.” In response to
this evidence, Gelber was unable to identify a single affirmative work duty that was imposed on
the ASOs during the Empty Return Leg meal periods or that the ASOs were “subject to real
limitations on their personal freedom which inure[d] to the benefit of their employer,” Kohlheim,
915 F.2d at 1477 n.19.


                                                40
           USCA11 Case: 18-14496      Date Filed: 09/30/2021   Page: 41 of 44



duties on the ASOs during the Empty Return Legs but could not impose work

duties on the ASOs during the meal periods. See Oral Arg. Recording at 9:00–9:30

(“Akal could have imposed duties on these ASOs for the entire Empty Return Leg,

had they not had the meal period policy in place . . . .”); id. at 10:12–26

(“However, were Akal to have elected to, it could have said: ‘Hey, look. For the

one-and-a-half hour[s] that we’re paying you, we’re actually going to impose work

duties on you.’ Akal just elected not to do that.”). Thus, Akal’s concession that

the Empty Return Legs were compensable except for the meal periods has no

effect on the compensability of the meal periods.

         Second, the majority’s claim is legally flawed. The reason why nothing

distinguishes the meal periods from the rest of the Empty Return Legs is because

the ASOs had no affirmative work duties during any part of the Empty Return

Legs. Under the majority’s reasoning, Akal could have deducted for the Empty

Return Leg meal periods had it only assigned work duties to the ASOs during the

Empty Return Legs instead of giving them the entire time off. As Akal put it at

oral argument: “Certainly, it shouldn’t be to Akal’s detriment that it elected to

allow its ASOs to have [an] additional period of paid relaxation.” Id. at 10:27–

10:40.

         But make no mistake, the majority today punishes Akal for its act of grace.

As the majority explains, “[an] employer can demonstrate a bona fide meal break



                                           41
         USCA11 Case: 18-14496         Date Filed: 09/30/2021   Page: 42 of 44



by affirmatively showing that something different happens during the meal

period—specifically, disengagement from th[e employee’s] affirmative duties.”

So, because the ASOs have no affirmative duties whatsoever during the Empty

Return Legs, the majority concludes that the ASOs cannot “disengage” and cannot

be completely relieved from duty for the purpose of eating regular meals. Put

another way, the majority concludes that because the ASOs are completely

relieved of duty during the entire two hour flight home, they cannot be completely

relieved of duty during any 60 minute period during the flight. To state the

majority’s argument is to refute it.

      The majority warns that adopting Akal’s position would yield absurd results.

According to the majority, “Akal’s argument proves too much—namely, that the

entire Empty Return Leg isn’t compensable.” Worse yet, the majority warns,

“what would prevent Akal from simply increasing the duration of the ‘meal period’

from an hour to two, three, or four hours?” Unmasked, this parade of horribles is

really just a parade of disappointments.

      First, Akal’s argument does not prove too much—Akal does not even argue

that the entire Empty Return Leg is not compensable and the issue is not before us.

Instead, Akal admits that the entire Empty Return Leg, except for the meal periods,

is compensable under 29 C.F.R. § 785.41. See Oral Arg. Recording at 7:55–8:07.

This position is supported by the text of 29 C.F.R. § 785.41, which states that “[a]n



                                           42
            USCA11 Case: 18-14496           Date Filed: 09/30/2021   Page: 43 of 44



employee who drives . . . [an] airplane, or an employee who is required to ride

therein as an assistant or helper, is working while riding, except during bona fide

meal periods.”

       Second, the FLSA and the Department of Labor’s meal period guidance

would prevent an employer from increasing the duration of the meal period to an

unreasonable amount of time. Under 29 C.F.R. § 785.19, only “[b]ona fide meal

periods are not worktime.” For a meal period to be bona fide, “[t]he employee

must be completely relieved from duty for the purposes of eating regular meals.”

Id. This limitation—that a meal period has to be bona fide, which means that an

employee must be completely relieved from duty for the purpose of eating regular

meals—squarely resolves the majority’s concern. 18 See Oral Arg. Recording at

32:50–32:55 (“[W]e typically do talk about the lunch hour, and people are

typically given no longer than an hour for lunch.”).

                                     III.      Conclusion

       The Empty Return Leg meal periods were bona fide meal periods that were

not compensable because the ASOs were completely relieved from duty and the

       18
          At oral argument, my colleague expressed concern that a court would not be able to
determine whether a meal period was bona fide. See Oral Arg. Recording at 32:27–32:37 (“Just
because some court would say, in our experience—like—we take judicial notice of the fact that
people eat lunch for an hour? That seems hard for me to imagine.”). But in a case that actually
presented the question of how long a meal period can be and still remain bona fide, I would
expect the parties to introduce evidence—potentially of local customs or industry practice—that
would enable the court to make such a determination. See United States v. Sineneng-Smith, 140
S. Ct. 1575, 1579 (2020) (describing “the principle of party presentation”).


                                                43
        USCA11 Case: 18-14496       Date Filed: 09/30/2021   Page: 44 of 44



limitations on the ASOs’ freedom did not inure to Akal’s benefit. The Department

of Labor’s travel time guidance does not disturb this conclusion, nor did Gelber

demonstrate that Akal violated the Department’s record-keeping guidance by

automatically deducting for the meal periods. Accordingly, Akal did not violate

the FLSA. I respectfully dissent.




                                        44